Title: To James Madison from Levett Harris, 14 November 1807
From: Harris, Levett
To: Madison, James



(Copy)
Sir, 
St Petersburg 2/ 14. November 1807.

I had the honor to write You the 27 Oct./ 8 inst. and inclosed a Copy of a most important declaration of this Court which was communicated to me by the Imperial Ministry.  I have now that of transmitting a duplicate thereof.
By my letter of the 19/ 30. Sep. sent by different Vessels to New York, You will perceive Sir that I anticipated this state of things, and such appears to have been the conduct of England towards the northern powers since the Treaty of Tilsit, & immediately in relation to the Emperor of Russia, that in the forbearance evinced by his Majesty we behold an extraordinary example of that moderation for which he is so eminently distinguished.
It is evident to me that the English Government must be either very ill informed of what is passing here & the general character of this nation; or must have had a predetermined design to press it to a decision, which must infallibly have been in opposition to its views & interests: indeed the only part of Russia of whose sentiments they appear to know anything is that which is composed of the English Factory here, who, like the nation at large, seeing everything through the medium of trade cannot have furnished it with information of the kind it would be supposed to have needed in times like the present.
Hostilities now must commence between these two powers  The fate of Sweden may be easily foreseen, if her monarch persevere in measures similar to those which have hitherto governed him.  No maritime operations can be undertaken in the Baltic for six months to come.  By that time, the points now vulnerable; against which the British arms may be directed, will be prepared for resistance.  If the war should be continued for some time, which appears but too probable, our trade here (if any at all should be permitted us) must unquestionably suffer.
I have received no advices from America of a date later than the 10. Aug. and have not been honored by any communication from You Sir, since those acknowledged in my letter of the 1/ 13. June last.  I am therefore  to the probable Course which will be pursued by our Government in this important crisis.
From England accounts are contradictory as to the probable result of our differences.  Justly incensed against that power as we are we may be impelled to resort to the same means to which other nations are forced to resist her insidious designs & repel her growing innovations.  Some misunderstanding is also said to have arisen between us and the French Government.  I have no other information of it, than what mere report furnishes but I trust it is not of a description to be met with much difficulty in reconciling.
You will doubtless have learnt through Mr. Monroe of the intention of the Emperor to send a diplomatic Agent to the United States.  It has been some time in contemplation; the choice, I rather think, is at length made, but as the ministry await further advices from the Ambassador Mr d’Aloperus, with whom it appears Mr. Monroe has had some conversation on this subject, it has not been officially announced to me.  You may at any rate expect to see a Russian envoy with You before the Spring.
The British Embassy quitted this Capital last night, and an embargo has been laid on English Vessels.  Fear, prudence and  at Cronstadt.  In the other ports I learn there are also .  The warehouses of the merchants have been sealed up, & they ordered to furnish schedules of their property & the debts they owe in the Country, but if there be a surplus in their favor I doubt not it will be restored:  they are promised protection in their persons, should they determine to remain, and I suppose some regulation similar to that made last year relative to the French will be adopted with regard to them.
The British Government it is said, have succeeded in making a peace with the Turks, which may possibly procure an entry into the Black sea to some of their naval forces & expose their Russian Commerce & their posts there to injury.  The Russians, on the other hand, are about to occupy Moldavia & Wallachia, so that in this contest the Ottoman power in Europe will very likely be overthrown.
My Communications will henceforth be conveyed You by way of Amsterdam, but I doubt much of their reaching You in any reasonable time, & perhaps not at all.  I trust however, You will be persuaded of my Zeal in the faithful discharge of the duties assigned to me, & my exertions to maintain the honor and Dignity of that Character it is so truly gratifying to be able to personate, & particularly so in a country where it is so highly valued.  I have the honor to be, with great respect, Sir, Your most Obedient Servant

Levett Harris.

